DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (Fig. 8), claims 1 and 25-36 in the reply filed on March 29, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 20, 2019 and February 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an adhesive layer between each of the first bonding portion and the third ponding portion and the pad”, as recited in claim 30, lines 2-3, must be shown or the feature(s) canceled from the claim(s).  Additionally, “a first signal line and a second signal line disposed under the first substrate”, as recited in claim 31, lines 2-3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, lines 4-5, the limitation “the fourth bonding line” renders the claim indefinite because it lacks antecedent basis and no fourth bonding line was previously recited.  It is noted that claim 28, from which claim 31 depends, recites “a fourth bonding portion” in line 6.  Therefore, it is suggested that Applicant change “the fourth bonding line” in claim 31, lines 4-5 to “the fourth bonding portion” to overcome the current rejection.  For examination purposes, the limitation in question will be interpreted and examined as “the fourth bonding portion” having antecedent basis in claim 28, line 6.  Correction is respectfully requested.
Claims 32-34 are rejected inasmuch as these claims depend from claim 31 and therefore inherit the indefiniteness of claim 31.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 25-29, 35 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2019/0278104 A1).
Applicant cannot rely upon the certified copies of the foreign priority applications to overcome this rejection because certified English language translations of said applications, respectively, have not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Chen shows in Figs. 9-12 and related text a semiconductor element package 200 ([0029], lines 1-6 and [0048], lines 1 and 8; note: Chen’s optical module 200 includes a light-emitting element 250 such as a laser light-emitting diode (LED), which is inherently a semiconductor device) comprising: 
a first substrate 212 ([0048], line 9); 
a semiconductor element 250 disposed on the first substrate ([0029], lines 1-6 and [0048], line 8); 
first and second electrodes 280a/280b disposed on the first substrate, and electrically connected (by wires 252a/252b respectively) to the semiconductor element ([0058], lines 6-10); 
a housing 214/217 disposed on the first substrate ([0048], lines 9-10 and [0057], lines 1-3), disposed around the semiconductor element, and having a step 215/216 in an upper region thereof ([0048], lines 12-13 and [0050], lines 3-5), 
a diffusion part 240 disposed at the step of the housing, and disposed on the semiconductor element ([0050], lines 5-8 and [0053], lines 10-11); 
a pad 244 (or 230) ([0048], lines 7 and 22-23 and [0053], lines 1-10) disposed along an edge of a lower surface 243 ([0053], line 1) of the diffusion part (note: a first characterization in which Chen’s second conductive path 244 is characterized as corresponding to the claimed pad will be applied in the rejection of dependent claims 25-29 and 35; and a second, alternative characterization in which Chen’s metal bonding layer 230 is characterized as corresponding to the claimed pad will be applied in the rejection of dependent claim 36); and 

Regarding claim 25, Chen shows a first via hole (filled by 220; e.g., the right one of the two via holes shown in Fig. 12) and a second via hole (filled by 220; e.g., the left one of the two via holes shown in Fig. 12) passing through the first substrate and the housing ([0048], lines 10-11 and [0056], lines 4-6).
Regarding claim 26, Chen shows the sensing part comprises: 
a first sensing electrode 220/222/224 (e.g., the right one of the two sensing electrodes shown in Fig. 12) connected to a first (right) portion of the pad; 
a second sensing electrode 220/222/224 (e.g., the left one of the two sensing electrodes shown in Fig. 12) connected to a second (left) portion of the pad.
Regarding claim 27, Chen shows the first sensing electrode comprises: 
a first bonding portion 222 (e.g., the right one of the two upper bonding portions shown in Fig. 12) contacting the first portion of the pad in the step of the housing ([0048], lines 10-13); 
a first connection wiring 220 (e.g., the right one of the two connection wirings shown in Fig. 12) connected to the first bonding portion and disposed in the first via hole ([0048], line 7); and 
a second bonding portion 224 (e.g., the right one of the two lower bonding portions shown in Fig. 12) connected to the first connection wiring and disposed under the first substrate ([0054], lines 1-4).
Regarding claim 28, Chen shows the second sensing electrode comprises: 

a second connection wiring 220 (e.g., the left one of the two connection wirings shown in Fig. 12) connected to the third bonding portion and disposed in the second via hole ([0048], line 7); and 
a fourth bonding portion 224 (e.g., the left one of the two lower bonding portions shown in Fig. 12) connected to the second connection wiring and disposed under the first substrate ([0054], lines 1-4).
Regarding claim 29, Chen shows the pad has a width greater than a width of each of the first bonding portion and the third bonding portion (Figs. 9-12; [0053], lines 7-8).
Regarding claim 35, Chen discloses the pad comprises a conductor (a transparent conductive oxide (TCO)) ([0053], lines 2-6).
Regarding claim 36, Chen shows the pad has a closed-loop shape (Fig. 10; [0048], lines 22-23).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Chen appears to be the prior art that is closest to Applicant’s invention as claimed and disclosed.  However, Chen does not teach or suggest “an adhesive layer .
Claims 31-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Chen appears to be the prior art that is closest to Applicant’s invention as claimed and disclosed.  However, Chen does not teach or suggest “a second substrate, a first signal line and a second signal line disposed under the first substrate, wherein the second bonding portion is connected to the first signal line and the fourth bonding line is connected to the second signal line” as recited in claim 31, lines 2-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER M ALBRECHT/Examiner, Art Unit 2811